     Case 3:21-cr-01402-WQH Document 11 Filed 05/13/21 PageID.15 Page 1 of 1




1

2

3                           UNITED STATES DISTRICT COURT
4                          SOUTHERN DISTRICT OF CALIFORNIA
5    UNITED STATES OF AMERICA,                    Case No.: 21CR1402-WQH
6
                            Plaintiff,
7                                                 ORDER AND JUDGMENT TO
           v.                                     DISMISS THE INDICTMENT
8
     RAFAEL MELENDREZ,
9

10                          Defendant.

11

12

13        Upon motion of the United States of America and good cause

14 appearing,

15        IT IS HEREBY ORDERED that the INDICTMENT in the above-entitled

16 case be dismissed without prejudice.

17        IT IS SO ORDERED.

18   Dated: May 13, 2021
19

20

21

22

23

24

25

26

27

28
